OPINION OF THE COURT
Sullivan, J. P.
Plaintiff alleges that she sustained injuries on August 21, 1985, when, while operating her husband’s automobile, she was involved in a collision with a taxicab owned by N & A Taxi, Inc., and operated by Jose Peralta, whose interests were insured by American Transit Insurance Company. According to the police accident report, plaintiff was making a left-hand turn when she struck the taxicab, which had been proceeding in the same direction.
On January 27, 1986, after commencing an action against both N & A Taxi and Peralta, and having failed to receive an answer, plaintiff’s counsel forwarded a copy of the summons *252and complaint to American Transit with the request that it appear and defend the insureds. When a response was not forthcoming, plaintiff, through counsel, on April 9, 1986, filed a complaint against American Transit with the New York State Insurance Department, which acknowledged receipt of the complaint and promised to investigate. The record is silent as to the history of that complaint.
In any event, plaintiff thereafter, on or about May 14, 1986, served a demand for arbitration on Nationwide Insurance Company under the uninsured motorist endorsement of her husband’s automobile policy. Nationwide did not seek a stay and the matter proceeded to arbitration, leading to an award on September 30, 1986 of $8,500, which Nationwide paid in exchange for a release and trust agreement executed, on December 10, 1986, by plaintiff in Nationwide’s favor.
American Transit thereafter contacted plaintiff’s attorneys and offered, on behalf of its insureds, N & A Taxi and Peralta, $3,000 in settlement of the claim. This offer was accepted and plaintiff, thereafter, on January 6, 1987, executed a general release in favor of N & A Taxi and Peralta, which, as is conceded, impaired Nationwide’s subrogation rights. Nationwide learned of the $3,000 settlement and demanded the return of its $8,500. When the parties could not reach agreement, plaintiff, joining Nationwide, American Transit and N & A Taxi and Peralta as defendants, commenced this action to rescind the general release she executed in favor of N & A Taxi and Peralta. American Transit never appeared in the action. Nationwide answered and interposed a counterclaim, alleging breach of the trust agreement and seeking $8,500 in damages.
Nationwide thereafter moved for summary judgment dismissing the complaint and awarding it the relief sought on its counterclaim, namely, the return of the $8,500 it paid plaintiff. Plaintiff cross-moved for summary judgment rescinding the general release executed in favor of N & A Taxi and Peralta, arguing that rescission would restore Nationwide’s subrogation rights and thereby restore the parties to the status quo. The court, sua sponte, vacated the arbitration award on the ground that it was based on a mutual mistake of fact as to the status of the "offending vehicle”, since, as subsequent developments showed, N & A Taxi and Peralta were, in fact, insured by American Transit as to their ownership and operation of the vehicle with respect to the August 21, 1985 accident. The court directed plaintiff to repay Nation*253wide the $8,500 with interest from the date of the latter’s payment to her. A judgment to that effect was thereafter entered. This appeal followed.
 There is no showing, or, for that matter, even an allegation, that any of the statutory grounds for the vacatur of the arbitration award (see, CPLR 7511 [b] [1]),* which are exclusive (see, Sweeney v Herman Mgt., 85 AD2d 34, 38), exist in this case. Given the absence of such a showing and the well-settled rule that newly discovered evidence, which is what is at issue here, is not a ground for vacatur (Matter of Central Gen. Hosp. v Hanover Ins. Co., 49 NY2d 950), all of us, both in the majority and in dissent, agree that the IAS Court erred in declaring said award void and directing the repayment of the amount thereof, $8,500, to Nationwide. Unlike the dissent, however, we see no basis, as a matter of law, for the assertion of a claim of unilateral mistake and would therefore grant summary judgment to Nationwide dismissing the complaint which seeks a rescission, based on unilateral mistake, of the general release executed by plaintiff in favor of the taxicab defendants.
As part of her burden in seeking rescission, plaintiff must show, inter alia, that despite the exercise of ordinary care she had no knowledge of the mistake. (See, Balaban-Gordon Co. v Brighton Sewer Dist. No. 2, 41 AD2d 246, 247; see also, First Regional Sec. v Villella, 84 Misc 2d 790, 791, affd 88 Misc 2d 81.) Plaintiff cannot make such a showing. On this issue, she argues, as if that excuses her actions, that she did exercise ordinary care and, in accepting the $3,000 and executing a general release, merely followed the advice of counsel. This argument, facile and simplistic, is unavailing since counsel’s knowledge of the effect of her actions is im*254puted to her. (See, Matter of Department of Envtl. Protection v Department of Envtl. Conservation, 70 NY2d 233, 242.) It is precisely because she is a layperson, unaware of the nuances of negligence law and uninsured motorist coverage, that plaintiff engaged counsel. What they knew or are charged with knowing in that regard is imputed to her. And, on this subject, her conduct, through counsel, in accepting an $8,500 uninsured motorist award and thereafter accepting the tortfeasors’ $3,000 offer, should be recognized for what it is, an improper "double-dip.” The conclusory claim of "law office” failure advanced by her attorneys is irrelevant in the context of this motion.
While the arbitration award should not have been vacated, there was a basis for granting Nationwide, at least partially, on the issue of liability, the summary judgment it sought with respect to the $8,500 face amount of the award. As noted, Nationwide, claiming damage in the sum of $8,500, has asserted a counterclaim for a breach of condition 8 of the New York Automobile Accident Indemnification Endorsement, entitled "Trust Agreement”. Specifically, Nationwide claims that by settling her claim against American Transit and releasing the latter’s insureds, plaintiff foreclosed the subrogation rights it acquired against the tortfeasors by virtue of plaintiffs execution of a release and trust agreement in Nationwide’s favor. In accordance with the trust agreement contained in the uninsured motorist endorsement, plaintiff was required to "hold in trust for the benefit of [Nationwide] all rights of recovery which [s]he shall have against” any other person or organization legally responsible for the bodily injury for which she received payment from Nationwide. Clearly, plaintiff breached that covenant and Nationwide should be awarded partial summary judgment on liability on its counterclaim and plaintiff directed to pay Nationwide the $3,000 received by her from American Transit.
The counterclaim should be severed and the matter remanded for a hearing on Nationwide’s damages. Such hearing would, of course, encompass the issue of the taxicab defendants’ liability to plaintiff had a general release not been executed by plaintiff in favor of those parties. Any award of damages should be reduced by the $3,000 payment to Nationwide by plaintiff.
Accordingly, the judgment of the Supreme Court, Bronx County (Alan J. Saks, J.), entered December 24, 1991, award*255ing judgment to Nationwide in the sum of $12,657.92, should be reversed, on the law, without costs and disbursements, the complaint dismissed, plaintiff directed to pay Nationwide the $3,000 she received from American Transit, partial summary judgment on liability granted to Nationwide on its counterclaim, the counterclaim severed and the matter remanded for a hearing on Nationwide’s damages.

 Insofar as is relevant CPLR 7511 (b) (1) provides that an arbitration award
"shall be vacated on the application of a party who either participated in the arbitration or was served with a notice of intention to arbitrate if the court finds that the rights of that party were prejudiced by:
"(i) corruption, fraud or misconduct in procuring the award; or "(ii) partiality of an arbitrator appointed as a neutral; except where the award was by confession; or
"(in) an arbitrator, or agency or person making the award exceeded his power or so imperfectly executed it that a final and definite award upon the subject matter submitted was not made; or
"(iv) failure to follow the procedure of this article, unless the party applying to vacate the award continued with the arbitration with notice of the defect and without objection.”